Luke, J.
1. Tlie suit being upon a negotiable promissory note, brought by a transferee, and there being no evidence to authorize the jury to find that the transfer alleged and proved by the plaintiff was made after the maturity of the note, or that the plaintiff acquired the note with notice of any of the alleged defenses, and those defenses being such as cannot be set up against an innocent purchaser for value before maturity, and there being no other issue left in the case, the court did not err in directing a verdict for the plaintiff.
2. Under the facts of the case, the other grounds of the motion for a new trial (complaining of the exclusion of certain evidence offered by the defendant) are without substantial merit.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J. concur.